         Case 2:18-cv-02269-JAD-BNW Document 95 Filed 04/30/21 Page 1 of 4



 1 J Christopher Jorgensen
   Nevada Bar No. 5382
 2 Abraham   Smith
   Nevada Bar No. 13250
 3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
   3993 Howard Hughes Pkwy, Suite 600
 4 Las Vegas, NV 89169
   Tel: 702.949.8200
 5 E-mail: cjorgensen@lewisroca.com
   E-mail: asmith@lewisroca.com
 6
   Co-Counsel for Plaintiff
 7 United Automobile Insurance Company

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
   UNITED AUTOMOBILE INSURANCE                           Case No.: 2:18-cv-02269-JAD-BNW
10 COMPANY,

11          Plaintiff,                                  STATUS REPORT

12 vs.

13 THOMAS CHRISTENSEN, an individual; E.
   BREEN ARNTZ, an individual; and GARY
14 LEWIS, an individual,

15          Defendants.

16          On January 14, 2021, United Automobile Insurance Company (“Plaintiff”) filed a Request

17 for Extension of Time to File a Joint Status Request. (ECF 84). The reason for the request was

18 the pending Ninth Circuit Mediation, and the hope that progress would be made in settling this,

19 and other related cases. On February 1, 2021 this Court granted the Request, giving the parties

20 additional time through the completion of the mediation (ECF 90).

21          The Ninth Circuit mediation was held on February 24, 2021. The mediation was

22 productive, and the parties made significant progress toward a partial settlement that will dispose

23 of this action and related appeal, as well as a newly filed, yet unserved lawsuit in state district

24 court. The Ninth Circuit mediator set a status check regarding settlement and dismissal for April

25 12, 2021. The mediator has subsequently required the parties to submit a proposed settlement

26 agreement by June 11, 2021. (Order, Exhibit 1.)

27          Accordingly, the parties ask this court to extend the current stay order, originally issued

28 on October 4, 2019 (ECF 40) through June 21, 2021. The parties remain hopeful that by then, a

                                                    1
         Case 2:18-cv-02269-JAD-BNW Document 95 Filed 04/30/21 Page 2 of 4



 1   final settlement agreement will be executed so that the appeal, and this action may be dismissed.
 2   The parties ask the court to further require another Joint Status Report at that time.
 3          Such request is sought in good faith and for purposes of judicial economy.
 4    DATED this 30th day of April, 2021.                 DATED this 30th of April, 2021
 5    WINNER & SHERROD                                    LEWIS ROCA ROTHGERBER
                                                          CHRISTIE LLP
 6
      By: /s/ Matthew J. Douglas                          By: /s/ J Christopher Jorgensen
 7    Matthew J. Douglas (#11371)                         J Christopher Jorgensen (# 5382)
      Thomas E. Winner (#5168)                            Abraham Smith (# 13250)
 8    1117 South Rancho                                   3993 Howard Hughes Pkwy, Suite 600
      Las Vegas, Nevada 89102                             Las Vegas, NV 89169
 9
      Attorneys for Plaintiff                             Co-Counsel for Plaintiff United
10                                                        Automobile Insurance Company
11    DATED this 30th day of April, 2021.
12    LAW OFFICE OF ERVEN T. NELSON
13    By: /s/ Erven T. Nelson
      Erven T. Nelson (#2332)
14    900 Las Vegas Blvd. South, Suite 802
      Las Vegas, Nevada 89101
15
      Attorney for Defendants Thomas Christensen
16    and E. Breen Arntz
17

18

19                                               IT IS SO ORDERED:
20
                                                  __________________________________
21                                                UNITED STATES MAGISTRATE/DISTRICT
                                                  COURT JUDGE
22

23                                                         May 4, 2021
                                                  DATED: ____________________________
24

25

26

27

28

                                                      2
